B. E. SAEEOLD, J.
The indictment contained three counts, two of which charged the defendant with selling vinous or spirituous liquors without license, in the form prescribed by the Eevised Code for the offense described in section 3618. The demurrer to it was properly overruled.
We have decided that section 3618 was not repealed by the revenue act of 1868. — Mulvey v. The State, 43 Ala. 316 ; Campbell v. The State, at present term.
The evidence shows that the defendant, having a license as a wholesale dealer in liquors, &e., sold the liquors on some occasions in quantities less than a quart, and on others, that it was drank on his premises. He was therefore subject to be deemed a retail dealer. — Acts 1868, Rev. Law, § 112, subv. 4, 5. The defendant was not entitled to the charge, that he could not be convicted under the evidence.
The judgment is affirmed.